Exhibit 10.1

 

EXECUTION VERSION

 

 

FOURTH AMENDMENT

 

TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of December 31, 2015

 

among

 

CABOT OIL & GAS CORPORATION,
as Borrower,

 

the Lenders party hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

and
MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.,

as Joint-Lead Arrangers and Joint Bookrunners

 

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

and

 

BANK OF MONTREAL, CITIBANK, N.A., COMPASS BANK, THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., TORONTO DOMINION (NEW YORK) LLC, U.S. BANK NATIONAL ASSOCIATION, and
WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”) dated as of December 31, 2015 (the “Fourth Amendment Pro Forma
Effective Date”), among CABOT OIL & GAS CORPORATION, a Delaware corporation (the
“Borrower”); certain of the Lenders referred to below; and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.            The Borrower, the Administrative Agent and the lenders
(collectively, the “Lenders”) party thereto are parties to that certain Amended
and Restated Credit Agreement dated as of September 22, 2010 (as amended by that
certain First Amendment dated as of May 4, 2012, that certain Second Amendment
dated as of July 18, 2012, that certain Third Amendment dated as of April 17,
2015, and as further amended, modified or otherwise supplemented to date, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.

 

B.            The Borrower has requested and Lenders constituting the Majority
Lenders have agreed to amend certain provisions of the Credit Agreement as set
forth herein.

 

C.            Now, therefore, to induce the Administrative Agent and Lenders
constituting the Majority Lenders to enter into this Fourth Amendment and in
consideration of the premises and the mutual covenants herein contained, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.              Defined Terms.  Each capitalized term used herein but
not otherwise defined herein has the meaning given such term in the Credit
Agreement, as amended by this Fourth Amendment. Unless otherwise indicated, all
references to articles or sections in this Fourth Amendment refer to articles or
sections of the Credit Agreement.

 

Section 2.              Amendments to Credit Agreement.

 

2.1          Amendments to Section 1.02.

 

(a)           Section 1.02 is hereby amended by deleting the defined terms
“Agreement”, “Applicable Margin”, “Defaulting Lender”, “Index Debt” and “Present
Value of Proved Reserves” in their entirety and replacing them with the
following:

 

“Agreement” means this Amended and Restated Credit Agreement, as amended by that
certain First Amendment dated as of May 4, 2012, that certain Second Amendment
dated as of July 18, 2012, that certain Third Amendment dated as of April 17,
2015, that certain Fourth Amendment dated as of December 31, 2015, and as the
same may from time to time be amended, modified, supplemented or restated.

 

1

--------------------------------------------------------------------------------


 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be,

 

(a) from the Fourth Amendment Pro Forma Effective Date until the earlier of
(i) the expiration of the Covenant Relief Period or (ii) the first date on which
the Borrower receives an Investment Grade Rating from either S&P or Moody’s
(such period, the “Covenant Relief Pricing Period”), the rate per annum set
forth in the grid below based upon the Leverage Ratio in effect on such day:

 

Leverage Ratio Grid

 

Leverage
Ratio

 

< 1.0x

 

> 1.0x
and
< 2.0x

 

> 2.0x
and
< 3.0x

 

> 3.0x
and
< 3.5x

 

> 3.5x
and
< 4.0x

 

> 4.0x

and
< 4.5x

 

> 4.5x

 

ABR Loans

 

0.500

%

0.750

%

1.000

%

1.250

%

1.500

%

1.750

%

2.00

%

Eurodollar Loans

 

1.500

%

1.750

%

2.000

%

2.250

%

2.50

%

2.750

%

3.00

%

Commitment Fee Rate

 

0.300

%

0.375

%

0.375

%

0.500

%

0.500

%

0.500

%

0.500

%

 

(b) at any time following the Covenant Relief Pricing Period other than during
an Investment Grade Period (such period, the “Leverage Ratio Period”), for any
day, with respect to any ABR Loan or Eurodollar Loan, as applicable, the rate
per annum set forth in the grid below based upon the Leverage Ratio in effect on
such day:

 

Leverage Ratio Grid

 

Leverage Ratio

 

< 1.0x

 

> 1.0x and
< 2.0x

 

> 2.0x and
< 3.0x

 

> 3.0x

 

ABR Loans

 

0.500

%

0.750

%

1.000

%

1.250

%

Eurodollar Loans

 

1.500

%

1.750

%

2.000

%

2.250

%

Commitment Fee Rate

 

0.300

%

0.375

%

0.375

%

0.500

%

 

and

 

(c) at any time following the Covenant Relief Pricing Period during an
Investment Grade Period, for any day, with respect to any ABR Loan or Eurodollar
Loan, as applicable, the rate per annum set forth in the grid below based upon
the Applicable Rating Level in effect on such day:

 

2

--------------------------------------------------------------------------------


 

Applicable Rating Level Grid

 

Applicable
Rating Level

 

> Baa1 / BBB+
(“Level I”)

 

Baa2 / BBB
(“Level II”)

 

Baa3 / BBB-
(“Level III”)

 

< Ba1 / BB+
(“Level IV”)

 

ABR Loans

 

0.125

%

0.250

%

0.500

%

0.750

%

Eurodollar Loans

 

1.125

%

1.250

%

1.500

%

1.750

%

Commitment Fee Rate

 

0.150

%

0.200

%

0.250

%

0.300

%

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, (c) failed, within three Business Days
after request by the Administrative Agent or the Borrower, to confirm in writing
to the Administrative Agent and the Borrower that it will comply with the terms
of this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower),
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or (f) become the
subject of a Bail-In Action; provided that, a Lender shall not become a
Defaulting Lender solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over a Lender or Person controlling such Lender by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Index Debt” means the senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person (other than the
Guarantors) or subject to any other credit enhancement.

 

3

--------------------------------------------------------------------------------


 

“Present Value of Proved Reserves” means, at any time, the net present value,
discounted at 10% per annum, of the future net revenues expected to accrue to
the Borrower’s and its Subsidiaries’ collective interests in Proved Reserves
expected to be produced from their Oil and Gas Properties during the remaining
expected economic lives of such reserves.  Each calculation of such expected
future net revenues shall be made in accordance with the then existing standards
of the Society of Petroleum Engineers, provided that in any event (a) net
revenues shall be calculated after giving effect to deductions for severance and
ad valorem taxes but without any deduction for federal or state income taxes,
(b) appropriate deductions shall be made for operating, gathering,
transportation and marketing costs required for the production and sale of such
reserves, (c) appropriate adjustments shall be made for hedging operations,
provided that Swap Agreements with non-investment grade counterparties shall not
be taken into account to the extent that such Swap Agreements improve the
position of or otherwise benefit the Borrower or any of its Subsidiaries,
(d) the pricing assumptions used in determining net present value for any
particular reserves shall be based upon the following price decks: (i) for
natural gas, the quotation for deliveries of natural gas for each such year from
the New York Mercantile Exchange (“NYMEX”) for Henry Hub, provided that with
respect to quotations for calendar years after the fifth calendar year, the
quotation for the fifth calendar year shall be applied and (ii) for crude oil,
the quotation for deliveries of West Texas Intermediate crude oil for each such
calendar year from the New York Mercantile Exchange for Cushing, Oklahoma,
provided that with respect to quotations for calendar years after the fifth
calendar year, the quotation for the fifth calendar year shall be applied, and
(e) the cash-flows derived from the pricing assumptions set forth in clause
(d) above shall be further adjusted to account for the historical basis
differentials for each month during the preceding 12-month period calculated by
comparing realized crude oil and natural gas prices to Cushing, Oklahoma and
Henry Hub NYMEX prices for each month during such period; provided that in
calculating the Present Value of Proved Reserves, Proved Undeveloped Reserves
shall not be taken into account to the extent that more than 30% of the Present
Value of Proved Reserves is attributable to Proved Undeveloped Reserves.

 

(b)           Section 1.02 is hereby amended by adding the following defined
terms to such section where alphabetically appropriate:

 

“Additional Provision” has the meaning assigned such term in Section 12.16.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA

 

4

--------------------------------------------------------------------------------


 

Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.

 

“Consolidated Total Assets” means, as of any date, the assets and properties of
the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided, however, that Consolidated Total Assets shall be
determined without giving effect to non-cash charges associated with successful
efforts impairment test accounting or other similar tests resulting in non-cash
charges.

 

“Covenant Relief Period” means the period from the Fourth Amendment Pro Forma
Effective Date until the first date occurring on or after December 31, 2017 on
which both the Asset Coverage Ratio is greater than 1.75 to 1.00 and the
Leverage Ratio is less than 3.00 to 1.00 for two consecutive fiscal quarters of
the Borrower.

 

“Covenant Relief Pricing Period” has the meaning assigned such term in the
definition of Applicable Margin.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Fourth Amendment Effective Date” has the meaning assigned to such term in the
Fourth Amendment to Amended and Restated Credit Agreement dated as of
December 31, 2015 among the Borrower, the Lenders party thereto and the
Administrative Agent.

 

“Fourth Amendment Pro Forma Effective Date” has the meaning assigned to such
term in the Fourth Amendment to Amended and Restated Credit

 

5

--------------------------------------------------------------------------------


 

Agreement dated as of December 31, 2015 among the Borrower, the Lenders party
thereto and the Administrative Agent.

 

“Investment Grade Rating” means (a) an Index Debt rating from Moody’s that is
higher than Ba1 or (b) an Index Debt rating from S&P that is higher than BB+.

 

“Leverage Ratio Covenant Period” has the meaning given such term in
Section 9.01(d).

 

“Material Debt Document” means, as to the Borrower and its Subsidiaries, (a) the
Permitted Senior Notes and (b) any other agreement(s) creating or evidencing
indebtedness for borrowed money entered into on or after the Effective Date by
the Borrower or any Subsidiary, or in respect of which the Borrower or any
Subsidiary is an obligor or otherwise provides a guarantee or other credit
support, in a principal amount outstanding or available for borrowing equal to
or greater than $100,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of the closing of such facility
based on the exchange rate of such other currency).

 

“Most Favored Lender Notice” has the meaning given such term in
Section 12.16(a).

 

“Net Cash Proceeds” means, in connection with any sale or disposition permitted
under Section 9.11(e), (f) or (i), the proceeds thereof in the form of cash and
cash equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received), net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness under this Agreement, obligations
under Swap Agreements permitted hereunder, and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

2.2          Amendment to Section 4.03.  Section 4.03 is hereby amended by
adding the following new Section 4.03(d):

 

(d)           Subject to Section 12.17, no reallocation of LC Exposure under
Section 4,03(c)(iii) shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender

 

6

--------------------------------------------------------------------------------


 

having become a Defaulting Lender, including any claim of a non-Defaulting
Lender as a result of such non-Defaulting Lender’s increased exposure following
such reallocation.

 

2.3          Amendment to Section 5.03.  Section 5.03 is hereby amended by
adding the following subsection (g) thereto where alphabetically appropriate:

 

(g)           Significant Modification.  For purposes of determining withholding
Taxes imposed under FATCA, from and after the Fourth Amendment Pro Forma
Effective Date, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Loans and this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

2.4          Amendments to Section 9.01.

 

(a)   Section 9.01 is hereby amended by amending and restating subsection
(c) thereof in its entirety and replacing it with the following:

 

(c)           Asset Coverage Ratio.  The Borrower will not permit its Asset
Coverage Ratio to be less than (i) 1.25 to 1.00 as of the last day of any fiscal
quarter ending on or before December 31, 2017 and (ii) 1.75 to 1.00 as of the
last day of any fiscal quarter ending on or after March 31, 2018.

 

(b)   Section 9.01 is hereby amended by adding the following subsection
(d) thereto where alphabetically appropriate:

 

(d)           Leverage Ratio.  The Borrower will not permit its Leverage Ratio
as of the last day of any period of four consecutive fiscal quarters of the
Borrower ending on the last day of any fiscal quarter referenced below to exceed
the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter End

 

Leverage Ratio

 

 

 

December 31, 2015

 

4.75 to 1.00

 

 

 

March 31, 2016

 

4.75 to 1.00

 

 

 

June 30, 2016

 

4.75 to 1.00

 

 

 

September 30, 2016

 

4.75 to 1.00

 

 

 

December 31, 2016

 

4.75 to 1.00

 

 

 

March 31, 2017

 

4.25 to 1.00

 

 

 

June 30, 2017

 

4.25 to 1.00

 

7

--------------------------------------------------------------------------------


 

September 30, 2017

 

4.25 to 1.00

 

 

 

December 31, 2017

 

4.25 to 1.00

 

 

 

March 31, 2018 and the last day of each fiscal quarter thereafter until the
expiration of the Leverage Ratio Covenant Period

 

3.50 to 1.00

 

For the purposes of this Section 9.01(d), the “Leverage Ratio Covenant Period”
means the period commencing on the Fourth Amendment Pro Forma Effective Date and
ending on the first date on or after December 31, 2017 on which (i) the Borrower
maintains a Leverage Ratio below 3.00 to 1.00 for two consecutive fiscal
quarters or (ii) the Borrower receives an Investment Grade Rating.

 

2.5          Amendment to Section 9.11.  Section 9.11 is hereby amended by
inserting the following text immediately prior to the period at the end thereof:

 

; provided, however, that during the Covenant Relief Period, the Borrower shall
repay the Borrowings and Permitted Senior Notes pro rata (it being
(x) understood that each holder of a Permitted Senior Note may decline such
prepayment thereof, and that one or more other holders of Permitted Senior Notes
may opt to be additionally prepaid with the some or all of the amounts so
declined, in each case without affecting the “pro rata” nature of the
prepayment, and (y) agreed that, for purposes of this proviso, any amount which
would have been prepaid on the Permitted Senior Notes but was not actually so
prepaid as the result of any such declination shall be treated has having been
prepaid on the Permitted Senior Notes) in an aggregate principal amount equal to
the Net Cash Proceeds of any sale or disposition permitted under the foregoing
Section 9.11(e), (f) or (i), to the extent such Net Cash Proceeds from such
dispositions in any fiscal year of the Borrower exceed the lesser of (i) 5% of
Consolidated Total Assets as of the last day of the most recent fiscal year for
which financial statements have been delivered pursuant to Section 8.01(a) or
(ii) $250,000,000.

 

2.6          Amendments to Article XII.

 

(a)   Article XII is hereby amended by adding the following Section 12.16
thereto where numerically appropriate:

 

Section 12.16       Most Favored Lender.

 

(a)           If at any time (including as in effect on the Fourth Amendment
Effective Date) any Material Debt Document shall include

 

8

--------------------------------------------------------------------------------


 

any financial covenant, any event of default (whether set forth as a
undertaking, event of default, prepayment event or other such provision) or
prepayment right not set forth herein or that would be more beneficial to the
Lenders than any analogous provision contained in this Agreement (any such
financial covenant, event of default or prepayment right, an “Additional
Provision”), then the Borrower shall provide a Most Favored Lender Notice to the
Administrative Agent.  Thereupon, unless waived in writing by the Required
Lenders within thirty (30) days of receipt of such Most Favored Lender Notice by
the Administrative Agent, such Additional Provision (and any related
definitions) shall be deemed automatically incorporated by reference into this
Agreement, mutatis mutandis (including any grace period, if applicable, with
respect thereto), as if set forth fully herein, without any further action
required on the part of any Person, effective as of the date when such
Additional Provision became effective under such Material Debt Document. 
Notwithstanding any of the foregoing to the contrary, it is hereby agreed that
if no such Most Favored Lender Notice is provided by the date required herein,
such Additional Provision shall be deemed automatically incorporated by
reference in accordance with the terms of the previous sentence, effective as of
the date when such Additional Provision became effective under such Material
Debt Document.  Thereafter upon the request of any Lender, the Borrower shall
enter into any additional agreement or amendment to this Agreement reasonably
requested by such Lender evidencing any of the foregoing.  As used herein, “Most
Favored Lender Notice” means, in respect of any Additional Provision, a written
notice to the Administrative Agent delivered promptly, and in any event within
ten (10) Business Days after the inclusion of such Additional Provision in any
Material Debt Document (including by way of amendment or other modification of
any existing provision thereof), by a Financial Officer of the Borrower
referring to the provisions of this Section 12.16 and setting forth a
description of such Additional Provision (including any defined terms used
therein) and related explanatory calculations, as applicable.

 

(b)           So long as no Default or Event of Default has occurred and is
continuing on the date on which any Additional Provision is amended or modified
in the relevant Material Debt Document such that such Additional Provision is
less restrictive on the Borrower, any Additional Provision is removed from such
Material Debt Document or such Material Debt Document shall be terminated, any
Additional Provision incorporated into this Agreement pursuant to this
Section 12.16:

 

(i)            shall be deemed amended, modified or removed as a result of any
amendment, modification or removal of such Additional Provision under such
Material Debt Document and

 

9

--------------------------------------------------------------------------------


 

(ii)           shall be deemed deleted from this Agreement at such time as such
Material Debt Document shall be terminated and no amounts shall be outstanding
thereunder; provided, that,

 

(A)          other than as provided in Section 12.02, this Agreement shall not
be amended to delete any covenant, undertaking, event of default, restriction or
other provision included in this Agreement (other than by operation of
Section 12.16(a)) or to make any such provision less restrictive on the Borrower
and its Subsidiaries; and

 

(B)          if any lender or agent under such Material Debt Document is paid
any remuneration as consideration for any amendment, modification or removal of
such Additional Provision under such Material Debt Document, then such
remuneration shall be concurrently paid, on the same equivalent terms, ratably
to each Lender.

 

(b)   Article XII is hereby amended by adding the following Section 12.17
thereto where numerically appropriate:

 

Section 12.17       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in

 

10

--------------------------------------------------------------------------------


 

lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 3.              Conditions Precedent.  This Fourth Amendment shall
become effective on the date (such date, the “Fourth Amendment Effective Date”),
when each of the following conditions is satisfied (or waived in accordance with
Section 12.02):

 

3.1          The Administrative Agent shall have received from each of the
Borrower and Lenders constituting the Majority Lenders, counterparts (in such
number as may be reasonably requested by the Administrative Agent) of this
Fourth Amendment signed on behalf of such Person.

 

3.2          The Administrative Agent, the Arrangers and the Lenders shall have
received all commitment, facility and agency fees and all other reasonable fees
and amounts due and payable on or prior to the Fourth Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrower under
the Credit Agreement (including, without limitation, the fees and expenses of
Simpson Thacher & Bartlett LLP, counsel to the Administrative Agent).

 

3.3          The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.

 

3.4          No Default shall have occurred and be continuing as of the date
hereof, after giving effect to the terms of this Fourth Amendment.

 

3.5          The Administrative Agent shall be reasonably satisfied with the
terms and conditions of each contemporaneous amendment to the note purchase
agreements pursuant to which the now-outstanding Permitted Senior Notes were
issued, and such amendments shall have become effective before or concurrently
with the Fourth Amendment Effective Date.

 

The Administrative Agent is hereby authorized and directed to declare this
Fourth Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section or the waiver of such conditions as
permitted in Section 12.02.  Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

 

Section 4.              Specified Defaults and Events of Default; Waiver Request
and Consent.

 

4.1          Specified Defaults and Events of Default. The Borrower has informed
the Administrative Agent that the compliance certificate previously delivered by
the Borrower in connection with the financial statements delivered with respect
to the fiscal year ended December 31, 2014 failed to set forth the correct
information required to accurately represent whether Borrower was in compliance
with the requirements of Section 9.01(c) for the fiscal

 

11

--------------------------------------------------------------------------------


 

quarter ended December 31, 2014 (the “Reporting Requirement Default”), which
caused Events of Default pursuant to Section 10.01(c) and Section 10.01(e) (the
“Reporting Requirement Events of Default”).  The Borrower subsequently failed to
provide notice of the Reporting Requirement Default in compliance with
Section 8.02(a) (together with the Reporting Requirement Default, the “Specified
Defaults”), which caused an Event of Default pursuant to Section 10.01(d) (the
“Notice Event of Default”). Further, the Borrower’s failure to comply with
certain provisions of the agreements governing the Borrower’s Permitted Senior
Notes analogous to those set forth in Sections 8.02(a), 9.01(c), and
10.01(c) through (e) caused an Event of Default under Section 10.01(g) (together
with the Reporting Requirement Events of Default, the Notice Event of Default
and the Specified Defaults, the “Specified Defaults and Events of Default”).

 

4.2          Waiver Request and Consent.

 

(a)           The Borrower hereby requests and the Administrative Agent and
Lenders constituting the Majority Lenders hereby agree, subject to the terms and
conditions of this Fourth Amendment, to waive the Specified Defaults and Events
of Default.

 

(b)           Neither the execution by the Administrative Agent or Lenders
constituting the Majority Lenders of this Fourth Amendment, nor any other act or
omission by the Administrative Agent or the Lenders or their officers in
connection herewith, shall be deemed a waiver by the Administrative Agent or the
Lenders of any other defaults which may exist or which may occur in the future
under the Credit Agreement and/or the other Loan Documents, or any future
defaults of the same provisions waived hereunder (collectively, “Other
Violations”).  Similarly, nothing contained in this Fourth Amendment shall
directly or indirectly in any way whatsoever:  (i) impair, prejudice or
otherwise adversely affect the Administrative Agent’s or the Lenders’ right at
any time to exercise any right, privilege or remedy in connection with the Loan
Documents with respect to any Other Violations, (ii) amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument except as expressly set forth in this Fourth Amendment,
or (iii) constitute any course of dealing or other basis for altering any
obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, the other Loan
Documents, or any other contract or instrument.  Nothing in this Fourth
Amendment shall be construed to be a consent by the Administrative Agent or the
Lenders to any Other Violations

 

Section 5.              Miscellaneous.

 

5.1          Confirmation. The provisions of the Credit Agreement, as amended by
this Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.  Upon and after the Fourth Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as modified
hereby.  This Fourth Amendment is a Loan Document.

 

12

--------------------------------------------------------------------------------


 

5.2          Ratification and Affirmation; Representations and Warranties.  The
Borrower hereby (a) ratifies and affirms its obligations under, and acknowledges
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect as expressly amended hereby and (b) represents and warrants to the
Lenders that as of the date hereof, after giving effect to the terms of this
Fourth Amendment:

 

(i)            all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, and

 

(ii)           no event or events have occurred which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

 

5.3          Counterparts. This Fourth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page to this Fourth Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

5.4          NO ORAL AGREEMENT. THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

5.5          GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

5.6          Payment of Expenses. In accordance with Section 12.03, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and reasonable expenses incurred in connection with this
Fourth Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 

5.7          Severability. Any provision of this Fourth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

5.8          Successors and Assigns. This Fourth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.

 

 

 

CABOT OIL & GAS CORPORATION

 

 

 

 

 

By:

/s/ Scott C. Schroeder

 

 

Name:

Scott C. Schroeder

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Lender
and Issuing Bank

 

 

 

 

 

By:

/s/ Anson D. Williams

 

 

Name:

Anson D. Williams

 

 

Title:

Authorized Officer

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

as a Lender

 

 

 

 

 

By:

/s/ Michael Clayborne

 

 

Name:

Michael Clayborne

 

 

Title:

Vice President

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ James V. Ducote

 

 

Name:

James V. Ducote

 

 

Title:

Managing Director

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

Ivan Davey

 

 

Name:

Ivan Davey

 

 

Title:

Vice President

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

By:

/s/ Stephen W. Warfel

 

 

Name:

Stephen W. Warfel

 

 

Title:

Managing Director

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Ryan Karim

 

 

Name:

Ryan Karim

 

 

Title:

Authorized Signatory

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Rick Hawthorne

 

 

Name:

Rick Hawthorne

 

 

Title:

Director

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

By:

/s/ Cameron Jones

 

 

Name:

Cameron Jones

 

 

Title:

Director

 

 

 

 

 

 

 

By:

Claudia Biedenharn

 

 

Name:

Claudia Biedenharn

 

 

Title:

Vice President

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Parul June

 

 

Name:

Parul June

 

 

Title:

Vice President

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Juli Biser

 

 

Name:

Juli Biser

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Scott Lamoreaux

 

 

Name:

Scott Lamoreaux

 

 

Title:

Director

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

By:

/s/ J. Frazell

 

 

Name:

J. Frazell

 

 

Title:

Director

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

SCOTIABANC INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ K. Zhou

 

 

Name:

K. Zhou

 

 

Title:

Director

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Robert James

 

 

Name:

Robert James

 

 

Title:

Director

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Jason Klesel

 

 

Name:

Jason Klesel

 

 

Title:

Commercial Banking Officer

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

FROST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Lane Dodds

 

 

Name:

Lane Dodds

 

 

Title:

Sr. Vice President

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ George E. McKean

 

 

Name:

George E. McKean

 

 

Title:

Senior Vice President

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ James D. Weinstein

 

 

Name:

James D. Weinstein

 

 

Title:

Managing Director

 

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

Cabot Oil & Gas Corporation

 

--------------------------------------------------------------------------------